OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                             . AUSTIN
GROVER SELLLRS
A~~ORNCY GCIIZIIA,.

Honorable Bruoe Parkor
county Attorney
Gray county
Paapa, Texas
Dear Sir8                  Oplalon No. O-6486
                           Het Ii the property     owned by the

                                 pendant Sahool Distria
                                 the faat8 rubrlttiedt
          Your recpe8t for an opinion of
upon the captioned aubjeat nadm in part;



             “In 1932, the city
       atory bulldisq  mituated
       and doalgnatod a8 the Cl




                                                J Hall   la eltuatsd

\
                                    ding the taxes.     There Is
                                     floor of thl8 bulldlng,      a
                                     OS the flrrt   floor of this
                                            Independent School
                                  l M c Lea n
                         is t&d by the 8ahool District      offiolals,
                           of the Tax Ameroor and Collector.
                        flae is paid by the School District
                                  The araond floor of the City
        Hall 10 rented to the A. 1. 8s A. M. Lodge and rent
        for this space ir paid by this Lodge to the City of
        MoLean.
Honorable      Bruce Parker, p8go 2


           “It is contended by aortain school offialals  of
     the MaLean Independent Sahool Dlstrlat,  that due to
     the fast that the City of McLean rents a portlon of
     the City Hall, it Is not Ming used for purely publla
i.   purposes and consequently  this property Is subjeat fo
     tuation br the McLean Independent School Dirtriot.
           Wether or not the City Hall under aonsldwatlon
is subjeat to taxation bwauso portions   thereof an rented
involves  the folloving aonstltutlanal and statutow pro-
rlslonsr
               Constitution,          Art.   8, Sea.   1:
           ‘All property in this State, vhother Asia by
     natural persons or corporations,    other than 8unlalpa1,
     shall be taxed in proportion    to Its valuri which shall
     bs ascertained as MJ ba provided by lav.
               Constitution,          Art.   11, Soa. $3:
           “The property of aountles,   cities   and tovns, ovned
     and held only for public purposes,      . . . and all other
     property devoted exaluslvel~    to the use and benefit    05
     the public shall be exempt from . . . taxation,       . . .
               Constitution,          Art.   8, Sec.   21
            ” . . . the legislature  may, by general lava, exempt
      from potion     publla property used for publla purposes;
      . . .
               Art.       7150, R. C. S.:

               %e         following    propbrtp shall       be exempt frCp taxatlon,
      tovitr      .   l    .




             “All proportr,            vhether real or personal,   belonging
      exclusively   to this            State, or my polltloal    subdlvlslm
      thereof. ”
                                                                               r




                                                                         373
                                   .



    liononblo   Bruao Parker, page 3


               The aourt ln the aaso of City of Abilens v. Stete,
    113 8. U. (28) 631 (vrlt of error dismissed)    after dIscussing
    the proper aonrtruction    to M given the above constitutional
    and statutory   provisions  in order to hsve harmony among thcll,
    ruled as follovst
                “Thorno aonsldmatlons   lead us to the conaluslon
          that as to the pawn     of tha Leglsl&ura,  to exempt
          publla property frorr taxation,   all suah grope&r should
          be ngarded as “used tar publla purposes      vhen It Is
          owned and hold for publia purposes, but not ovnod or
          held oxalusIvr1~    for such purposes; and thoro hss been
          no abandonwnt of such purposes.
               The court In this aase has stated that property ls
    “ussd for public purposes” vhen it Is owned and hold as such
    and there ha been no abmdoxuont of such purposes;      that it
    need not be held exclusively   for such purposes.  As long as
    the property has not been abandoned for publla purposes,    ths
    same may be rented for other purposes, as vas done In the
    caso of City of Abllane v. State, supre.    This principle  vas
    fully mcognlsed    Ln the caso of City of Bammont v. State,
    161 S.U. (28) 344.

                 Therefore, It utters not that part of the City Us11
    of #clan     Is rented to a lodgs, or an Independent school dir
    trlct;   this doss not change Its status of being used and held
    for publio purposes.
                Ue trust   the foregoing     ansvers    hour question.
                                           Yours very    truly
                                   ATTORRBYOXMRRAL
                                                 OF TEZAS



                                                  Robert 0. Xoch
                                                        Asslstaat
    ROKtA




-